EMPLOYMENT SECURITY AGREEMENT

THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 23 day of
December, 2010 (the “Effective Date”), by and between CHS Inc. (the “Company”)
and Jay Debertin (“Executive”) (each hereinafter referred to as a “party” and
collectively as “the parties”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company to assure that the Company will have the
continued services and dedication of the Executive, notwithstanding the election
of a new Chief Executive Officer of the Company. The Board believes that it
desirable to diminish the inevitable distraction of Executive by virtue of the
personal uncertainties created by a change of the Chief Executive Officer of the
Company, to whom Executive directly reports, and to confirm the compensation and
benefit arrangements of the Executive for the transitional period of the
Company’s new Chief Executive Officer. In order to accomplish these objectives,
the Board has caused the Company to enter into this Agreement.

In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:



1.   Term. The term of this Agreement shall be for the period commencing on the
Effective Date and ending, subject to earlier termination as set forth in
Section 7, on the second anniversary of the Effective Date (such term, as may be
hereafter extended, the “Employment Term”). Notwithstanding this Agreement,
Executive’s employment with the Company shall be “at will”.



2.   Employment. During the Employment Term:



  (a)   Executive shall (i) serve as an Executive Vice President of the Company,
with such authority, power, duties and responsibilities as are commensurate with
such position and as are customarily exercised by a person situated in a similar
executive capacity at a similar company, and (ii) report directly to the Chief
Executive Officer of the Company (the “CEO”).



  (b)   Executive shall devote his full-time business attention to the business
and affairs of the Company and he shall perform his duties faithfully and
efficiently subject to the directions of the CEO. Executive may serve on civil
or charitable boards or committees, or with the approval of the CEO, public
company boards or committees thereof, as long as such service does not interfere
with the performance of his responsibilities hereunder and subject to the
Company’s code of conduct and other applicable policies as in effect from time
to time. Executive may manage personal and family investments and affairs,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder. Executive shall be subject to and
shall abide by each of the Company’s personnel policies applicable to other
senior executives.



3.   Compensation.



  (a)   Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the annual rate of $550,000 or such
increased amount as the CEO may from time to time determine (hereinafter
referred to as the “Base Salary”); provided, however, that the Base Salary may
be reduced by no more than 10% in connection with an across-the-board salary
reduction by the Company similarly affecting all senior executives of the
Company. The Base Salary shall be payable in accordance with the Company’s
customary practices applicable to its executives. Such Base Salary shall be
reviewed by the CEO pursuant to the Company’s normal performance review policies
for senior executives.



  (b)   Annual Incentive Compensation. For each fiscal year of the Company
ending during the Employment Term, Executive shall be eligible to receive target
annual cash incentive compensation of 70% of the Base Salary as in effect on the
final day of such fiscal year (such target incentive compensation, as may
hereafter be increased, the “Target Annual Incentive”) with the opportunity to
receive a maximum annual cash incentive compensation of 140% of the Base Salary,
as approved by the Board upon the recommendation of the CEO, if the Company and
Executive achieve certain performance targets set by the Board upon the
recommendation of the CEO. Such annual incentive compensation (“Annual Incentive
Compensation”) shall be paid in no event later than the 15th day of the third
month following the end of the taxable year (of the Company or Executive,
whichever is later) in which the performance targets have been achieved.



  (c)   Long-Term Incentive Opportunity. To the extent the Company determines to
award long-term incentive compensation, Executive shall be eligible to
participate in such programs (subject to the terms and conditions set forth in
the applicable plan and agreements) and shall be eligible to receive a target
long-term incentive award of 70% of the Base Salary as in effect on the final
day of preceding fiscal year (such target award, the “Target LTIP Award”) with
the opportunity to receive a maximum long-term incentive award of 140% of the
Base Salary, as approved by the Board upon the recommendation of the CEO, if the
Company and Executive achieve certain performance targets during certain
performance periods, each as set by the Board upon the recommendation of the
CEO.



4.   Benefits.



  (a)   Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and made available to employees generally (other than
plans in effect on the date hereof that are closed to new participants), to the
extent Executive is eligible under the terms of such plans. Executive’s
participation in such plans, practices and programs shall be on the same basis
and terms as are applicable to employees of the Company generally.



  (b)   Executive Benefits. During the Employment Term, Executive shall be
entitled to participate in such executive benefit plans and to receive such
fringe benefits maintained or hereafter established by the Company for the
benefit of Executive Vice Presidents of the Company generally, on the same basis
and terms as are applicable to such Executive Vice Presidents generally. No
additional compensation provided under any of such plans or arrangements shall
be deemed to modify or otherwise affect the terms of this Agreement or any of
Executive’s entitlements hereunder.



  (c)   Business Expenses. Upon submission of proper invoices in accordance with
the Company’s policies, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder and otherwise incurred in accordance with the Company’s travel
and entertainment policy in effect from time to time. Such reimbursement shall
be made as soon as practicable and in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.



  (d)   Paid Time Off (PTO). Executive shall be entitled, without loss of pay,
to absent himself voluntarily, for illness, vacation or other reasons, from the
performance of Executive’s employment under this Agreement, pursuant to the
Company’s Paid Time-Off Policy.



5.   Recoupment. In the event of a restatement of the Company’s financial
results (other than a prophylactic or voluntary restatement due to a change in
applicable accounting rules or interpretations) due to material noncompliance
with financial reporting requirements, with respect to any compensation granted
(whether already paid or only calculated as payable and yet to be paid) to
Executive if the Board determines in good faith good faith that such
compensation was awarded (or in the case of unpaid compensation, determined for
award) based on such material noncompliance then the Board or a committee
thereof comprised of independent (as defined under the rule of the NASDAQ Stock
Market) Board members shall be entitled on behalf of the Company to recover all
of the Executive’s compensation (or in the case of unpaid compensation, to
reduce such compensation) based on the erroneous financial data in excess of
what would have been paid (or in the case of unpaid compensation, what should be
paid) to the Executive under the accounting restatement.  Such recovery period
shall comprise up to the three (3) years preceding the date on which the Company
is required to prepare the accounting restatement.

In determining whether to seek recovery of compensation, the Board or applicable
committee thereof may take into account any considerations it deems appropriate,
including whether the assertion of a claim may violate applicable law or
adversely impact the interests of the Company in any related proceeding or
investigation and the extent to which the Executive was responsible for the
error that resulted in the restatement. This Section 5 shall be deemed amended
to the extent reasonably necessary to conform to any applicable law or to any
Company recoupment policy adopted by the Board for its senior executives.



6.   Termination. The Employment Term and Executive’s employment hereunder may
be terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment during the Employment Term or upon expiration of the Employment
Term that would preclude Executive from having a “separation from service” from
the Company within the meaning of Section 409A of the Code, upon expiration of
the Employment Term.



  (a)   Disability. The Company may terminate the Employment Term and
Executive’s employment hereunder, on written notice to Executive after having
reasonably established Executive’s Disability. For purposes of this Agreement,
Executive will be deemed to have a “Disability” if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company for a period of six (6) consecutive months, the Company shall have
given the Executive a Notice of Termination for Disability, and, within thirty
(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive’s duties. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.



  (b)   Death. The Employment Term and Executive’s employment hereunder shall be
terminated as of the date of Executive’s death.



  (c)   Cause. The Company may terminate the Employment Term and Executive’s
employment hereunder for “Cause” by providing a Notice of Termination (as
defined in Section 7 below) that notifies Executive of his termination for
Cause, effective as of the date of such notice. “Cause” shall mean, for purposes
of this Agreement: (a) the deliberate and continued failure to substantially
perform Executive’s duties and responsibilities under this Agreement; (b) the
criminal felony conviction of, or a plea of guilty or nolo contendere by,
Executive; (c) the knowing, willful and material violation of Company policy;
(d) the act of fraud or dishonesty resulting or intended to result in personal
enrichment at the expense of the Company; (e) the gross misconduct in
performance of duties that results in material economic harm to the Company; or
(f) the material breach of this Agreement by Executive. Notwithstanding the
foregoing, in order to establish “Cause” for Executive’s termination for
purposes of clauses (a), (c) and (f) above, the Company must deliver a written
demand to Executive which specifically identifies the conduct that may provide
grounds for Cause, and the Executive must have failed to cure such conduct
within thirty (30) days after such demand. Reference in this paragraph to the
Company shall also include direct and indirect subsidiaries of the Company.



  (d)   Without Cause. The Company may terminate the Employment Term and
Executive’s employment hereunder other than for Cause, Disability or death. The
Company shall deliver to Executive a Notice of Termination (as defined in
Section 7 below) prior to such termination other than for Cause, Disability or
death, which notice shall specify the termination date.



  (e)   Good Reason. Executive may terminate the Employment Term and his
employment hereunder with the Company for Good Reason (as defined below) by
delivering to the Company a Notice of Termination not less than thirty (30) days
prior to such termination for Good Reason. The Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period. For purposes of this Agreement, “Good Reason”
means any of the following: (a) a material diminution in Executive’s duties,
title or position; (b) a reduction of ten percent (10%) or more by the Company
in the Executive’s Base Salary except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company; or (c) a
material breach by the Company of its obligations under this Agreement. Good
Reason shall not exist unless Executive shall provide notice of the existence of
the Good Reason condition within ninety (90) days of the date Executive learns
of the condition. The Company shall have a period of thirty (30) days during
which it may remedy the condition, and in case of full remedy such condition
shall not be deemed to constitute Good Reason hereunder.



  (f)   Without Good Reason. Executive may voluntarily terminate the Employment
Term and Executive’s employment hereunder without Good Reason by delivering to
the Company a Notice of Termination not less than ninety (90) days prior to such
termination and the Company shall have the option of terminating Executive’s
duties and responsibilities prior to the expiration of such ninety-day notice
period.



7.   Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice, in the manner described in
Section 14(g)).



8.   Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:



  (a)   Termination by the Company for Cause or by Executive Without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, the Company shall provide Executive with the
following payments and benefits (collectively, the “Accrued Compensation”):



  (i)   any accrued and unpaid Base Salary;



  (ii)   any Annual Incentive Compensation earned but unpaid in respect of any
completed fiscal year preceding the termination date;



  (iii)   reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date;



  (iv)   any accrued and unpaid vacation pay;



  (v)   any previous compensation that Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Executive’s termination
date; and



  (vi)   any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.



  (b)   Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, Executive shall be entitled to the
Accrued Compensation.



  (c)   Termination By Reason of Death. If Executive’s employment is terminated
by reason of Executive’s death, Executive shall be entitled to the Accrued
Compensation.



  (d)   Termination by the Company Other Than for Cause, Disability or Death, or
by Executive with Good Reason. If Executive’s employment with the Company shall
be terminated (x) by the Company other than for Cause, Disability or death, or
(y) by Executive with Good Reason, Executive shall be entitled, in lieu of any
payments and benefits under the Company’s then existing severance policies, to
the following payments and benefits; provided that, in the case of clauses (ii),
(iii) and (iv) below, Executive shall have executed and not revoked a release of
claims in substantially the form set forth in Exhibit A hereto:



  (i)   the Accrued Compensation;



  (ii)   an amount equal to the product of (A) the Annual Incentive Compensation
that Executive would have been entitled to receive in respect of the fiscal year
in which Executive’s termination date occurs, had Executive continued in
employment until the end of such fiscal year, which amount shall be determined
based on the Company’s actual performance for such year relative to the Company
performance goals applicable to Executive (with that portion of the Annual
Incentive Compensation based upon completion or partial completion of previously
specified personal goals equal to 30% of the Target Annual Incentive and without
any exercise of negative discretion with respect to Executive with respect to
the remainder of the Annual Incentive Compensation in excess of that applied
either to senior executives of the Company generally for the applicable
performance period or in accordance with the Company’s historical past
practice), and (B) a fraction (x) the numerator of which is the number of days
in such fiscal year through termination date and (y) the denominator of which is
365; such amount shall be payable in a cash lump sum payment at the time such
incentive awards are payable to other participants, but in no event later than
the 15th day of the third month following the end of the taxable year (of the
Company or Executive, whichever is later) in which the termination took place;



  (iii)   in lieu of any further Base Salary or other compensation or benefits
not described in clauses (i), (ii), or (iv) for periods subsequent to the
termination date, an amount in cash equal to (A) two (2) times Executive’s Base
Salary plus (B) two (2) times Executive’s Target Annual Incentive which amount
shall be payable in three equal installments of 1/3 of such amount with the
first payment payable within (i) sixty (60) days following such termination,
(ii) the second payment payable on the first anniversary of such termination,
and (iii) the third payment payable on the second anniversary of termination;
and



  (iv)   the Company shall provide Executive and Executive’s dependents with
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall cease, on a
benefit-by benefit basis, once any coverage is made available to Executive by a
subsequent employer. COBRA continuation coverage shall run concurrently with
such two-year period. Anything herein to the contrary notwithstanding, the terms
of this Section 8(d)(iv) shall be modified to the extent required to meet the
provisions of any federal law applicable to the healthcare plans and
arrangements of the Company, including to the extent required to maintain the
grandfathered status of such plans or arrangements under federal law. Any
failure to provide the coverage specified herein shall not in and of itself
constitute a breach of this Agreement, provided, however, that the Company shall
use its reasonable efforts to provide economically equivalent payments or
benefits to Executive to the extent possible without adverse effects on the
Company, to the extent permitted by law.



  (e)   Expiration of Employment Term After Notice of Non-Renewal by the
Company. If the Executive’s employment terminates at the end of the Employment
Term because the Company has delivered a notice of non-renewal (as described in
Section 1):



  (i)   Executive shall be entitled to such payments and benefits as are
applicable to Executive under the Company’s severance policies in place as of
the end of the Employment Term; and



  (ii)   the Company shall provide Executive and Executive’s dependents with
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall cease, on a
benefit-by benefit basis, once any coverage is made available to Executive by a
subsequent employer. COBRA continuation coverage shall run concurrently with
such two-year period. Anything herein to the contrary notwithstanding, the terms
of this Section 8(e)(ii) shall be modified to the extent required to meet the
provisions of any federal law applicable to the healthcare plans and
arrangements of the Company, including to the extent required to maintain the
grandfathered status of such plans or arrangements under federal law. Any
failure to provide the coverage specified herein shall not in and of itself
constitute a breach of this Agreement, provided, however, that the Company shall
use its reasonable efforts to provide economically equivalent payments or
benefits to Executive to the extent possible without adverse effects on the
Company, to the extent permitted by law.



  (f)   No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 8(d)(iv) and 8(e)(ii) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.



9.   Section 409A. Notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, (i) no amounts shall be paid to Executive under
Section 8 of this Agreement until Executive would be considered to have incurred
a separation from service from the Company within the meaning of Section 409A of
the Code, and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six months following
Executive’s separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided to Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of this Agreement, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes.



10.   Records and Confidential Data.



  (a)   Executive acknowledges that in connection with the performance of
Executive’s duties during the Employment Term, the Company will make available
to Executive, or Executive will develop and have access to, certain Confidential
Information (as defined below) of the Company and its subsidiaries. Executive
acknowledges and agrees that any and all Confidential Information learned or
obtained by Executive during the course of Executive’s employment by the Company
or otherwise, whether developed by Executive alone or in conjunction with others
or otherwise, shall be and is the property of the Company and its subsidiaries.



  (b)   Executive shall keep confidential all Confidential Information, shall
not use Confidential Information in any manner that is detrimental to the
Company, shall not use Confidential Information other than in connection with
Executive’s discharge of Executive’s duties hereunder, and shall safeguard the
Company from unauthorized disclosure; provided, however, that Confidential
Information may be disclosed by Executive (i) to the Company and its affiliates,
or to any authorized agent or representative of any of them, (ii) in connection
with performing his duties hereunder, (iii) subject to Section 11(c), when
required to do so by law or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, provided that Executive notify the
Company prior to such disclosure, (iv) in the course of any proceeding under
Sections 12 or 13 of this Agreement or (v) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.



  (c)   As soon as possible following the termination of Executive’s employment
hereunder, Executive shall return to the Company all written Confidential
Information that is in his possession or control and destroy all of his copies
of any analyses, compilations, studies or other documents containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company, deliver to the Company a document certifying that such written
Confidential Information has been returned or destroyed in accordance with this
Section 10(c).



  (d)   For the purposes of this Agreement, “Confidential Information” shall
mean all confidential and proprietary information of the Company and its
subsidiaries, including, without limitation,



  (i)   trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);



  (ii)   information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and



  (iii)   notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company or its subsidiaries containing or based, in whole
or in part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.



11.   Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate
in Litigation.



  (a)   Covenant Not to Solicit. To protect the Confidential Information and
other trade secrets of the Company as well as the goodwill and competitive
business of the Company, Executive agrees, during the Employment Term (i) not to
solicit or participate in or assist in any way in the solicitation of any
employees of the Company (ii) not to solicit, influence or attempt to influence
any person who was a customer of the Company or its affiliates during the period
of Executive’s employment hereunder or solicit, influence or attempt to
influence potential customers who are or were identified through leads developed
during the course of employment with the Company, or otherwise divert or attempt
to divert any existing business of the Company and its affiliates. For purposes
of clause (i) of this covenant, “solicit” or “solicitation” means directly or
indirectly influencing or attempting to influence employees of the Company to
cease employment with the Company (except in the course of Executive’s duties to
the Company) or to become employed with any other person, partnership, firm,
corporation or other entity, provided, that solicitation through general
advertising not targeted at the Company’s employees or the provision of
references shall not constitute a breach of such obligations. If Executive’s
employment with the Company shall be terminated (x) by the Company other than
for Cause, Disability or death, or (y) by Executive with Good Reason this
Covenant not to Solicit shall be extended for a period of twenty-four
(24) months after Executive’s cessation of employment with the Company in
consideration of the payments and other benefits to be received by Executive
pursuant to Section 8(d) of this Agreement. Executive agrees that the covenants
contained in this Section 11(a) are reasonable and desirable to protect the
Confidential Information of the Company.



      (b)

1





Covenant Not to Compete.



  (i)   To protect the Confidential Information and other trade secrets of the
Company as well as the goodwill and competitive business of the Company,
Executive agrees, during the Employment Term, that Executive will not, except in
the course of Executive’s employment hereunder, directly or indirectly for the
Executive or any third party, manage, operate, control, or participate in the
management, operation, or control of, be employed by, associated with, or in any
manner connected with, lend Executive’s name to, or render services or advice
to, any third party, or any business, whose services or products compete
(including as described below) with the material services or products of the
Company; provided, however, that Executive may in any event (x) own up to a 5%
passive ownership interest in any public or private entity, and (y) be employed
by, or otherwise have material association with, any business whose services or
products compete with the material services or products of the Company so long
as his employment or association is solely with a separately managed and
operated division or affiliate of such business that does not compete with the
Company. If Executive’s employment with the Company shall be terminated (x) by
the Company other than for Cause, Disability or death, or (y) by Executive with
Good Reason this Covenant not to Compete shall be extended for a period of
twenty-four (24) months after Executive’s cessation of employment with the
Company in consideration of the payments and other benefits to be received by
Executive pursuant to Section 8(d) of this Agreement.



  (ii)   For purposes of this Section 11(b), any third party, or any business,
whose products compete includes any entity engaged in any business or activity
which is directly in competition with any services or products sold by, or any
business or activity engaged in by, the Company or any of its affiliates, or any
entity with which the Company has a product(s) licensing agreement at the end of
the Employment Term and any entity with which the Company is, at the time of
termination, negotiating, and eventually concludes within twelve (12) months of
the Employment Term, a product licensing or acquisition agreement.



  (c)   Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive becomes involved or of
which Executive has knowledge as a result of Executive’s service with the
Company by providing truthful information. The Company agrees to promptly
reimburse Executive for reasonable expenses (including attorneys fees and other
expenses of counsel) reasonably incurred by Executive, in connection with
Executive’s cooperation pursuant to this Section 11(c). Such reimbursements
shall be made as soon as practicable, and in no event later than the calendar
year following the year in which the expenses are incurred. Executive agrees
that, in the event Executive is subpoenaed by any person or entity (including,
but not limited to, any government agency) to give testimony (in a deposition,
court proceeding or otherwise) which in any way relates to Executive’s
employment by the Company, Executive will, to the extent not legally prohibited
from doing so, give prompt notice of such request to the General Counsel of the
Company so that the Company may contest the right of the requesting person or
entity to such disclosure before making such disclosure. Nothing in this
provision shall require Executive to violate Executive’s obligation to comply
with valid legal process.



  (d)   Nondisparagement. Executive covenants that during and following the
Employment Term, Executive will not disparage or encourage or induce others to
disparage the Company or its subsidiaries, together with all of their respective
past and present directors and officers, as well as their respective past and
present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
subsidiaries. Nothing in this Agreement is intended to or shall prevent
Executive from providing, or limiting testimony in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law, or in arbitration under Section 13.



  (e)   Blue Pencil. It is the intent and desire of Executive and the Company
that the provisions of this Section 11 be enforced to the fullest extent
permissible under the laws and public policies as applied in each jurisdiction
in which enforcement is sought. If any particular provision of this Section 11
shall be determined to be invalid or unenforceable, such covenant shall be
amended, without any action on the part of either party hereto, to delete there
from the portion so determined to be invalid or unenforceable, such deletion to
apply only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.



  (f)   Survival. Executive’s obligations under this Section 11 shall survive
the termination of the Employment Term.



12.   Remedies for Breach of Obligations under Sections 10 or 11 hereof.
Executive acknowledges that the Company will suffer irreparable injury, not
readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by Executive of Executive’s obligations under Sections 10 or 11 hereof in any
Federal or state court sitting in the State of Minnesota, or, at the Company’s
election, in any other state in which Executive maintains Executive’s principal
residence or Executive’s principal place of business. Executive hereby submits
to the non-exclusive jurisdiction of all those courts for the purposes of any
actions or proceedings instituted by the Company to obtain that injunctive
relief, and Executive agrees that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by Executive to the Company, or in any other manner authorized by law.



13.   Resolution of Disputes. Any claim or dispute arising out of or relating to
this Agreement, any other Company Arrangement, Executive’s employment with the
Company, or any termination thereof (collectively, “Covered Claims”) shall
(except to the extent otherwise provided in Section 12 with respect to certain
requests for injunctive relief) be resolved (x) if mutually agreed by the
Company and Executive, by confidential mediation with the assistance of an
independent mediator selected by mutual agreement of the parties, or (y) if such
mediation is not successful or if such mediation is not mutually agreed by the
Company or Executive, by litigation to occur in the District Court of the Second
Judicial District, County of Ramsey, State of the Minnesota or the United States
District Court for the District of Minnesota. Judgment upon such award may be
entered in any court having jurisdiction thereof. Each party shall bear its (or
his) own costs, including, without limitation, the fees and expenses of its (or
his) own attorney, and the fees and expenses of the arbitrator shall be borne
equally by each party.



14.   Representations and Warranties.



  (a)   The Company represents and warrants that (i) it is fully authorized by
action of the Board of Directors of the Company (and of any other person or body
whose action is required) to enter into this Agreement and to perform its
obligations under it, (ii) the execution, delivery and performance of this
Agreement by it does not violate any applicable law, regulation, order, judgment
or decree or any agreement, arrangement, plan or corporate governance document
(x) to which it is a party or (y) by which it is bound, and (iii) upon the
execution and delivery of this Agreement by the parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.



  (b)   Executive represents and warrants to the Company that Executive is not a
party to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.



15.   Miscellaneous.



  (a)   Successors and Assigns.



  (i)   This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and permitted assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.



  (ii)   Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.



  (b)   Indemnification. The Company shall indemnify Executive as provided in
Company’s by-laws and Articles of Incorporation.



  (c)   Fees and Expenses. The Company shall pay reasonable and documented legal
fees and related expenses, up to a maximum amount of $10,000, incurred by
Executive in connection with the review of this Agreement. Such reimbursement
shall be made as soon as practicable, but in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.



  (d)   Right to Counsel. Executive acknowledges that Executive has had the
opportunity to consult with legal counsel of Executive’s choice in connection
with the drafting, negotiation and execution of this Agreement and related
employment arrangements.



  (e)   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the General Counsel of the Company. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.



  (f)   Withholding. The Company shall be entitled to withhold the amount, if
any, of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount hereof.



  (g)   Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which is not expressly set forth in this
Agreement.



  (h)   Effect of Other Law. Anything herein to the contrary notwithstanding,
the terms of this Agreement shall be modified to the extent required to meet the
provisions of any federal law applicable to the employment arrangements between
Executive and the Company. Any delay in providing benefits or payments, any
failure to provide a benefit or payment, or any repayment of compensation that
is required under the preceding sentence shall not in and of itself constitute a
breach of this Agreement, provided, however, that the Company shall provide
economically equivalent payments or benefits to Executive to the extent
permitted by law.



  (i)   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Minnesota applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.



  (j)   Inconsistencies. In the event of any inconsistency between any provision
of this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of this Agreement shall control,
unless the parties otherwise agree in a writing that expressly refers to the
provision of this Agreement whose control he is waiving.



  (k)   Beneficiaries/References. In the event of Executive’s death or a
judicial determination of his incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.



  (l)   Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive the
Employment Term and any termination of the Executive’s employment.



  (m)   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.



  (n)   Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.



  (o)   Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

CHS INC.

By:       /s/ John D. Johnson—

      Name:     John D. Johnson     Title: President and Chief Executive Officer

JAY DEBERTIN

      /s/ Jay Debertin—

2

EXHIBIT A

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this        day of       ,
      , by and between Jay Debertin (“Executive”) and CHS Inc. (the “Company”).



1.   FOR AND IN CONSIDERATION of the payments and benefits provided in the
Employment Agreement between Executive and the Company dated as of             ,
2010, (the “Employment Agreement”), Executive, for himself or herself, his or
her successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (i) the Executive’s ability to enforce the provisions of
Section 9(d)(v) of the Employment Agreement, (ii) any direct or indirect
holdings of equity in CHS Inc.; (iii) any claims for accrued and vested benefits
under any of the Company’s employee retirement and welfare benefit plans; and
(iv) any rights or claims Executive may have that cannot be waived under
applicable law; (collectively, the “Excluded Claims”). Executive further
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Releasees have fully satisfied any and all obligations
whatsoever owed to Executive arising out of Executive’s employment with the
Company or any of the Releasees, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees.



2.   Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.



3.   Executive acknowledges and agrees that Executive has been advised to
consult with an attorney of Executive’s choosing prior to signing the Release.
Executive understands and agrees that Executive has the right and has been given
the opportunity to review the Release with an attorney of Executive’s choice
should Executive so desire. Executive also agrees that Executive has entered
into the Release freely and voluntarily. Executive further acknowledges and
agrees that Executive has had at least forty-five (45) calendar days to consider
the Release, although Executive may sign it sooner if Executive wishes. In
addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: CHS Inc., 5500 Cenex Drive, Inver Grove Heights,
Minnesota 55077, Attention: General Counsel. The Release shall not be effective,
and no payments shall be due under the Employment Agreement, until the eighth
(8th) day after Executive shall have executed the Release and returned it to the
Company, assuming that Executive had not revoked Executive’s consent to the
Release prior to such date.



4.   It is understood and agreed by Executive that the payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.



5.   The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.



6.   The exclusive venue for any disputes arising hereunder shall be the state
or federal courts located in the State of Minnesota, and each of the parties
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.



7.   The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Minnesota. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.



8.   The Release shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

CHS INC.

         
By:
    —  
Name:
       
Title:
       

JAY DEBERTIN

      

3